Appeal by defendant from a judgment of the County Court, Nassau County (Delin, J.), rendered May 31, 1984, convicting him of attempted robbery in the first degree, upon his plea of guilty, and imposing sentence.
Judgment affirmed.
Defendant’s arrest history and his admitted involvement in a robbery in which a firearm was used provided a sound basis for the trial court’s decision to deny him treatment as a youthful offender (see, People v Raphael, 109 AD2d 899). While certain of defense counsel’s remarks at the sentencing hearing might, from defendant’s viewpoint, have been better left unsaid, it is evident that they had no impact upon the sentence imposed, which was the one for which counsel had effectively *677bargained. Under the circumstances, it cannot reasonably be contended that counsel’s performance resulted in actual and substantial disadvantage to the defense (see, People v Adams, 110 AD2d 772, 773), or that defendant was denied meaningful representation (see, People v Satterfield, 66 NY2d 796; People v Baldi, 54 NY2d 137, 146). Mangano, J. P., Bracken, Weinstein, Lawrence and Hooper, JJ., concur.